       Case 1:18-cv-10626-VSB-GWG Document 56
                                           53 Filed 09/23/20 Page 1 of 1

                                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                      30 Rockefeller Plaza
                                                                      New York, New York 10112-0015
                                                                      212.653.8700 main
MEMORANDUM ENDORSEMENT                                                212.653.8701 fax
                                                                      www.sheppardmullin.com

                                                                      212.653.8702 direct
                                                                      tmax@sheppardmullin.com

                                                       September 23, 2020

BY ECF
The Honorable Judge Gabriel W. Gorenstein
United States Magistrate Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312


        Re:      Chanel, Inc. v. The RealReal, Inc.; Civil Action No. 18-cv-10626-VSB-GWG

Dear Judge Gorenstein:

        We represent plaintiff Chanel, Inc. in the above-referenced matter and write with the
consent of counsel for defendant The RealReal, Inc. to request that the discovery conference
currently scheduled for September 30, 2020 before Your Honor be rescheduled to October 6,
2020 (morning or afternoon is acceptable to the parties). The reason for the requested
adjournment is that September 30, 2020 poses a scheduling conflict for plaintiff’s counsel.

        The parties thank the Court for its time and attention to this matter.

                                                       Respectfully submitted,


                                                       Theodore C. Max


                               The conference scheduled for September 30, 2020, is adjourned to
                               October 6, 2020, at 2:15 p.m.
TCM:er
cc:  All Counsel               So Ordered.



                                 September 23, 2020




SMRH:4847-9617-2236.1
